Bell, Justice,
concurring specially. Whether or not the contract assailed in the petition was valid, as held by the majority, and assuming that the petition and the amendment each stated a cause of action, it is my opinion that the amendment was improper and should have been stricken, for the reason that the plaintiffs attempted thereby to abandon the cause of action, if any, as stated in the original petition, and to substitute a new and distinct cause of action, which was not permissible under the law. Accordingly I concur in the judgment of reversal.